DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 1-14 rejected under 35 U.S.C. 103 as being unpatentable over New, Jr. et al. (US Patent no. 4,653,498 - hereinafter referred to as New) in view of Crowe et al. (US Publication no. 2009/0306487), Tverskoy (US Publication no. 2012/0108928), and Olde et al. (US Publication no. 2013/0006128) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryars et al. (US Patent no. 5,807,267) in view of New et al. (US Patent no. 4,653,498).
In regard to claim 1, Bryars et al. describes an optical sensing monitor (considered equivalent to a photoplethysmogram) configured to monitor a physiological signal related to heart rate.  The optical sensing monitor includes an LED light source 618 configured to be constantly on and focuses light on the radial artery (i.e., tissue comprising pulsatile blood flow) (col 6 lines 4-9); the LED light source is contained within a wrist watch housing (col 3 line 60 – col 4 line 23) and thus in optical contact with an epidermal surface of the user.  Light reflected from the artery is sensed by a light intensity circuit comprised of a transistor 619 and amplifier 813 which converts the reflected light to an electrical signal proportional to a reflected light level (i.e., the intensity) (col 6 lines 10-17).  This electrical signal is band-pass filtered to yield a signal specific to the physiologic parameters of interest (i.e., pulse and heart rate) (col 6 lines 16-20).  

Modification of Bryars et al. to include the LED current adjustment circuit features of New et al. is considered to have been obvious to one of ordimary skill in the art at the time of the invention since the features of New teach that adjustment of emitted light is necessary to account for variations in human skin as well as to ensure that the photosensor receives emitted light appropriate for the processing circuitry. Such modification is considered to comprise use of a known technique to improve simialr devices in the same way.
	In regard to claim 2, the light intensity circuit of Bryars et al. may be a photodiode or photo-transistor 619 (col 6 lines 10-15 and col 7 lines 15-16).  This recitation is considered to satisfy the Markush grouping of elements, wherein the elements recited therein comprise suitable equivalents for substitution.
	In regard to claim 4, New et al. incorporates similar circuit components including a DAC 54, microprocessor, and transistors 307,309 for sampling light signals and controlling desired current to output a voltage in a desired range (col 6 lines 30-38, col 8 lines 29-37, and col 10 lines 6-38).
In regard to claim 5, New et al. utilizes DAC 54, a sample-and-hold circuit 57, analog switches 372, 374, and transistors 307, 309 to adjust the current and voltage at the LEDs 30, 32. While these elements may be separate, it has been held that 
In regard to claim 6, the devices described by both Bryars et al. and New et al. are configured to measure heart rate.  It is considered that one of ordinary skill in the art possess routine knowledge to derive other physiologic signals of interest based on light measurements.
In regard to claim 7, Bryars et al. may be embodied as a wrist watch which would facilitate measurements from the epidermal surface of the wrist region (col 3 line 60 – col 4 line 23).
In regard to claim 8, the photosensor 38 of New et al. is considered to be necessarily be maximally sensitive to the frequency of light emitted by the LEDs 30, 32, namely in the red and infrared range, in order to optimize sensitivity and reduce effects of ambient light.
In regard to claim 9, New et al. uses the traditional red and infrared wavelengths in the oximeter system, however New et al. does not teach the use of green and infrared. This is because New is directed to the transmission mode of PPG. Crowe et al. teach that green and infrared wavelengths perform better when the PPG operates using reflectance mode (para 14, 15, 66, and 67). Modification to substitute a green wavelength for the red wavelength is considered to have been obvious to one of ordinary skill in the art when designing a reflectance based PPG since the green wavelength is known to perform better in the reflectance mode than red by providing a larger pulsatile signal, improving signal-to-noise ratio, and providing better visibility of the heart rate amplitude.
th order high pass filters to processes the received light signal (col 7 line 59 – col 8 line 6).  It is further considered that a skilled circuit designer would recognize the additional circuit elements as obvious as part of signal optimization.
In regard to claim 11, the devices described by both Bryars et al. and New et al. are configured to measure heart rate.  It is considered that one of ordinary skill in the art possess routine knowledge to derive other physiologic signals of interest based on light measurements.
In regard to claim 12, in New et al., the amplifiers 40-42 receive the light signal sensed by photosensor 38. The signal output by amplifiers 40-42 corresponds to the physiologic signal of interest. The signal output by amplifiers is considered to necessarily be adjusted by the adjustments made by New et al. to the output of LEDs 30, 32, which is adjusted by the voltage and current applied to transistors 307, 309 as determined by the DAC (col 6 lines 9-17, 31 -38, col 8 lines 29-37, and col 10 lines 6-38; in other words the signal output by amplifiers 40-42 is considered to be adjusted higher or lower depending on the light output by the LEDs which is controlled by the voltage and current adjustments made by New et al.).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryars et al. (US Patent no. 5,807,267) in view of New et al. (US Patent no. 4,653,498) , further in view of Sarrafzadeh et al. (US Publication no. 2014/0024905 - previously cited).
In regard to claim 3, Bryar et al. in view of New et al. is considered to substantially suggest the invention as claimed. Bryars et al. teaches that the light 


	Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

	






	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        24 March 2021